Citation Nr: 1809289	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for lumbosacral strain, spondylolisthesis, levoscoliosis, anterior wedging T10-12.

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hepatitis C.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to April 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In the May 2012 Substantive Appeal, the Veteran requested a hearing before the Board. In a correspondence dated July 10, 2012, the Veteran withdrew his hearing request before the Board, but explicitly requested a hearing before a Decision Review Officer (DRO). He was notified of his scheduled November 2017 hearing by letter in October 2017, but did not attend the hearing or subsequently request a new DRO hearing. That hearing request is deemed withdrawn.

The psychiatric claim on appeal was initially developed to include only depression secondary to hepatitis C. The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the claim on appeal was recharacterized as an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnoses.

The Veteran raised the issue of entitlement to TDIU during the course of the appeal period, to include in correspondence received in May 2010. As such, the issue is considered part and parcel with the Veteran's pending claim for a higher lumbar spine disability rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran's back disability is rated 20 percent disabling under Diagnostic Code 5237 for lumbosacral strain.  He contends that the current severity of his back disability warrants an increased evaluation.

The Veteran was afforded VA examinations in August 2009, November 2009 and June 2017.

In the most recent June 2017 VA examination, the Veteran reported that if he were to lay down for more than 18 hours his back really hurt, he could not walk more than a quarter mile without having to stop, and flare-ups of a really painful lower back would occur if he stood for more than three minutes. He was able to perform forward flexion to 50 degrees; extension to 10 degrees; bilateral lateral flexion to 15 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 30 degrees.  The examiner noted that pain was exhibited, and caused functional loss to include antalgic gait, decreased range of motion, and pain. Pain was noted on examination on rest or non-movement, and there was objective evidence of pain with weight-bearing and nonweight-bearing. Repetitive use did not yield additional loss of function or range of motion. The Veteran was not examined immediately after repetitive use over time to determine if pain, weakness, fatigability or incoordination significantly limited functional ability. As a result, the examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time. The examiner explained that she had never seen the Veteran before, but further noted the Veteran stated there would be burning with repetitive use over time. There was no explanation of the limit to functional ability with the burning.  The examiner also noted that an opinion for range of motion, pain, weakness, fatigability, or incoordination during flare-ups could not be provided without resorting to mere speculation. The examiner explained that she had never seen the Veteran before, but further noted the Veteran stated there would be burning with flare-ups. There was no explanation of the limit to functional ability with the burning.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given. It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner. Id. Because this was not done, the claim must be remanded for more complete examination.  

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Veteran contends he has depression secondary to hepatitis C. Alternatively, the Veteran contends that his depression onset during active duty service.

The Veteran was afforded a VA mental disorders examination in May 2010. The examiner diagnosed depressive disorder, not otherwise specified (NOS); cocaine dependence, in remission; and amphetamine dependence, in remission. The examiner opined the Veteran's mood problems appeared to be a function of ongoing psychosocial impairments over the years and not secondary to hepatitis C. The examiner noted that the opinion provided resorted to mere speculation due to the fact that the Veteran's self-report on relevant matters appeared somewhat suspect. The examiner did not address direct service connection to include the Veteran's suicidal ideation while in service, report of depression or excessive worrying on his separation Report of Medical History, or the notation of anxiety on his separation Report of Medical Examination. Additionally, the examiner did not provide an opinion as to whether the Veteran's service-connected back disability caused or aggravated his acquired psychiatric disability.

VA has a duty to ensure that any medical examination or opinion it provides is adequate. Barr v. Nicholson, 21 Vet. App. at 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)). A medical opinion is adequate when it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion... that contributes probative value to a medical opinion."). The Board is required to reject an insufficiently detailed medical report. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Because the examiner's opinion was not based upon consideration of the full medical history and did not answer all relevant questions, including reasoning for direct service connection and aggravation, the matter must be remanded for more complete examination.

Regarding the TDIU, as it is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be fully resolved until it is determined what disability ratings are assigned for the entire period of the appeal.  As the issues of entitlement to a rating higher than 20 percent for a back disability and entitlement to service connection for an acquired psychiatric disability remain on appeal, the issue of entitlement to TDIU cannot fully and fairly be adjudicated until the question of an increased rating is settled. Harris v. Derwinski, 1 Vet. App. 180 (1991). On remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disability.

Additionally, in August 2010, the Veteran also reported that he had been denied disability benefits from the Social Security Administration (SSA), but was appealing the decision. It is not clear from the current record whether such benefits were granted. The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits pertinent to the claim on appeal. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). In light of the Veteran's statements made in connection with VA treatment relevant to the present claim, his complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, if any, should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Obtain up-to-date VA treatment records, from April 2017 to the present.

3. Obtain the Veteran's complete SSA records, including all administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. After obtaining any outstanding records, the Veteran should be afforded an updated VA examination to determine the current nature and severity of his service-connected lumbar spine disability.  Following a review of the claims file, the examiner should address the following:

a) The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected lumbar spine disability. All appropriate testing, including range of motion, should be performed.

b) The examiner is asked to describe whether pain significantly limits functional ability during flare-ups and after repetitive use, and if so, the examiner must estimate range of motion in degrees during those times. If the examination does not take place during a flare or after repetitive use, the examiner must glean and report information regarding the severity, frequency, duration and functional loss manifestations during such times from the Veteran, medical records, and other available sources to provide the requested estimations. Efforts to obtain such information must be documented.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  

c) The examination should also record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.

5. The Veteran should also be afforded a new VA examination regarding his acquired psychiatric disorder.  The examiner shall note in the report that the entire electronic claims file has been reviewed, to include this Remand.  

The examiner should identify all current psychiatric disorders found to be present, to include anxiety disorder and depressive disorder. Thereafter, the examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric disability had its onset in service, or is otherwise the result of a disease or injury in active service, to include the findings of anxiety on the April 1989 Report of Medical Examination?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disorder was caused by or aggravated beyond its natural progression by his service-connected lumbar spine disability?  Please note that the examiner must address both causation and aggravation. If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner must consider and discuss the following in his or her opinion:

*December 2010 Statements from the Veteran that discussed depression in active duty service.
*May 2012 Statements from the Veteran that discussed onset of depression in active duty service.
*March 2010 VA mental disorders examination that discusses complaint of back pain related to mental disorder. 
*July 2010 VA Counseling Note that showed discussion of back issues along with psychiatric diagnoses with related health issues.
*November 2010 VA Counseling Note that showed the Veteran was somewhat depressed secondary to his medical issues.

All opinions must be supported by a clear rationale and reasoning behind the opinion. There must be a reasoned medical explanation connecting the expert's observations and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304. If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case. Any missing evidence that would enable the examiner to provide the opinion should be identified.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions. If the examiner rejects the Veteran's reports, he or she must provide the medical rationale for doing so. The absence of treatment records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence. If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case that documents consideration of all pertinent evidence. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




